Voting time
The next item is the vote.
(For the results and other details of the vote: see Minutes)
on behalf of the IND/DEM Group. - Mr President, on a point of order, under Rule 160 of the Rules of Procedure, our group has requested that we have roll-call votes today on everything, and I know that has excited some interest in the Chamber.
Just by way of explanation, not just this group but many MEPs from all groups are deeply concerned about the method of voting that takes place in here. In fact, you yourself in the chair just a few months ago said we have made mistakes here, which, in a vote of this size, are statistically normal. We would argue that when we are voting on legislation there should not be any possibility of mistakes being made.
Perhaps I would ask Members, when they are going through this lengthy roll-call procedure, to consider just how important voting is, and perhaps in the light of that we will get MEPs next month, when we vote on the EU Lisbon Treaty, to vote for an amendment to allow those 10 countries that promised their own people a referendum, the opportunity to do so.
(DE) Mr President, I have only one request. Rule 159 of the Rules of Procedure states that 'Normally Parliament shall vote by a show of hands'. For this reason it would be right to examine whether the IND/DEM Group's motion to have all votes taken by roll call is consistent with the Rules of Procedure. I believe it is not. May I ask that this be done by tomorrow. I believe we shall be voting today as stipulated in the voting list, but I would ask that the question of legal admissibility be reviewed by tomorrow.
(IT) Mr President, two things: I think the television camera set up here should be moved to allow Mr Donnici - and all of us - to see the presidency and other colleagues. Let me also take this opportunity to welcome the decision by the European Parliament's Bureau to dedicate Parliament's press room to Anna Politkovskaya.
The House Rules of Procedure state that voting is normally to be by show of hands unless a roll-call vote is specifically requested.
When voting by show of hands it may so happen, not often but from time to time, and only from time to time, that either because MEPs do not raise their hands or because there is some confusion, the presidency makes a mistake when assessing the outcome of a vote. Should that happen then, again frequently, an MEP will request verification and as a result the President holds a roll-call vote to that end and the situation is resolved.
This is all, therefore, provided for, and our votes proceed perfectly correctly 99.9% of the time.
In any event, the President of the Parliament received a letter from Mr Booth MEP noting this issue and requesting action to be taken on it.
This matter will be discussed at the Conference of Presidents and, of course by the working group looking at reform of the House's working methods. This is in train. Please be assured therefore, Mr Farage, that we are going to pay a great deal of attention to this matter and are seeking to ensure that things run more smoothly every day.
Mr Swoboda, we are going to vote today by roll call, which is also in accordance with the Rules of Procedure as a roll-call vote has been requested by a political group. Today. And from today we will take decisions.
Mr President, on that very point, during the last parliamentary term, a group chaired by Mr Corbett, from the PSE Group, submitted proposals to the House to the effect that, if more than 100 amendments were tabled at the plenary stage, then the report in question should be sent back to committee. There have now been a number of occasions when that has not taken place. I wonder if, when recommending to the Conference of Presidents that it look into these matters, you could also recommend it consider the very good recommendations which Mr Corbett brought forward during the last parliamentary term.
Mr President, pursuant to Rule 145, I would just like to make a personal statement. Yes, I have written to the President of Parliament complaining about the voting, as you know. I have updated him several times since then, because my request for full electronic voting was turned down by the committee. Its response was 'no follow-up'. I have, in fact, written several times. The worst case that I have reported was overturned from 'rejected' to 'approved' by 567 votes to 17, with 18 abstentions. That is why I have called this system ludicrous in the past. It really must be dealt with.